DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4-14 and 16-21 are pending:
		Claims 1, 4-14 and 16-21 are rejected.
		Claims 2-3 and 15 have been canceled.
		Claim 13 has been amended. 
Response to Amendments
Amendments filed 12/20/2021 have been entered. Amendments to the claims do not overcome §103 rejection previously set forth in non-final Office Action mailed 11/09/2021.
§103 rejections are maintained. 
Response to Arguments
Arguments filed 12/20/2021 have been entered. Arguments were fully considered. 
On pages 6-7 of Applicant’s arguments, Applicant’s argument that:
One of skill in the art would not combine the teachings of Moubayed with Sorensen, while they may be somewhat related, albeit in the most distant way possible, their design and function are completely different and modification of one in view of the other would make the modified one inoperable due to the irreconcilable differences as described herein. For example, in Figure 1 of Sorensen the blood bag and the structure are placed in horizontal configuration. Compare this to Figure 1 of Moubayed which shows the container 68 and door 142 in a vertical position. 

One of skill in the art would not combine teachings of the method in Sorensen with that of Moubayed since the methods operate under different principles in different planes so that the flow of the fluids are dramatically different and incompatible. 

	This argument is not persuasive because the blood bag of Sorensen is not in a horizontal configuration because the system of Sorensen requires a titling table that will offset and place the 
On page 7 of Applicant’s arguments, Applicant’s argument that:
Similarly, one of skill the art would not modify Moubayed to be horizontal as the fluid flow is specifically designed to flow against gravity to ensure no beads pass through the secondary chamber 76 (See Col. 14, lines 36-38). 

	This argument is not moot because Sorensen is the reference being modified not Moubayed. 

On page 8 of Applicant’s arguments, Applicant argues that:
In an effort to cure the deficiencies of Sorensen, the Office refers to Moubayed. In particular, the Office refers to the second container 68 that is positioned in a holder 140 and has a door assembly 142. The second container includes an entrance tube 52 and an exit opening tube 84. The Office then states it would be obvious to replace the lid of Sorenson with the door 142 of Moubayed to provide a cover for the container. The Office states a simple substitution will produce predicable results; Applicants traverse this assertion. If the substitution is made, Sorenson could not function for its intended purpose as the door 142 of Moubayed does not include a triangle bar 14 as required in Sorensen. The triangular bar 14 presses down on the bed for 2/3 of its length so that the fluid flows from the inlet to the outlet around the length of the triangle bar. The triangle bar 14 is included to increase the horizontal flow length of the fluid so it provides for more efficient separation. Removal of the triangle bar 14 will negate the intended purpose of separation in Sorensen. Also, the triangle bar 14 is not needed in the door of Moubayed and such a triangle bar would not serve any purpose in Moubayed. For at least these reasons, the Office has not made a prima facie case of obviousness and the rejection should be withdrawn.

	This argument is not persuasive because the intended purpose of the triangular bar is to separate the inlet flow path from the outlet flow path since they are both located on the same side of the blood bag (BP); the flow must go around the triangular bar in order to exit the BP (Sorensen, see dashed line representing triangular bar in Fig. 3a). There are no teachings of the triangular bar affecting separation efficiency. The triangular bar is no longer necessary when the inlet is opposite In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fig. 3a for Illustrative Purposes Only

    PNG
    media_image1.png
    212
    474
    media_image1.png
    Greyscale

On pages 8-9 of Applicant’s arguments, Applicant’s argument that:
The Office attempts to address the missing triangle bar from the door 142 by replacing the blood bag of Sorensen with the second container 68. The Office states it would be obvious to rearrange the outlet of Sorensen so that the opening and exit are positioned at opposite ends as disclosed in Moubayed and because it is known in the art that blood bags have outlets at opposite sides and that Moubayed teaches a blood bag. Applicants traverse the assertion that it is known that blood bags have outlets at opposing ends, Applicants request to provide an example of such a blood bag, and if such a blood bag is not provided, the assertion should be removed. Also, Applicants traverse the interpretation that the secondary container of Moubayed being a blood bag. Moubayed does not state that the secondary container 68 is a blood bag as used in Sorensen. In fact, it does not appear that the secondary container 68 could be used as a blood bag such as that described in Sorensen. The secondary container 68 is simply a bag to be used in a second step to separate components in a solution that were not separated in the primary container 16. In addition, the blood bag in Sorensen is the primary (and only) separation container, whereas Moubayed includes a primary container 16 for separation. So the comparison of the secondary container 68 to the blood bag of Sorensen is not an equivalent comparison in the context of the methods. Considering all of these points, one of skill in the art would 

	This argument is not persuasive because the blood bag of Sorensen and the secondary container of Moubayed are both plastic bags (Sorensen, see C2/L7-10 and Moubayed, see C15/L30-35) therefore structurally similar to each other and both apparatuses are used for magnetic cell separation (Sorensen, see C2/L15-20 and Moubayed, see C1/L19-28). Therefore the combination is proper. 
On pages 9-10 of Applicant’s arguments, Applicant’s argument that:
Now considering the Office's duel substitution of the door 142 for the lid and the secondary container 68 for the blood bag in view of Sorensen, one of skill in the art would have to do a complete redesign of almost all of what Sorensen teaches as the magnet is the only substantive structure remaining. One of skill in the art would have no motivation to scrap most of the components of Sorensen to modify the method and one would have to engage in hindsight reasoning to make the drastic substitutions proposed by the Office to arrive at the method of claim 14. One of skill in art would have to engage in undue experimentation to test out disposing a door 142 for a lid and secondary container 68 for the blood bag since both the door 142 and secondary container 68 are not simple substitutions for the reasons stated above and since both are used on a machine designed for a different purpose and functions in completely unrelated manner. One of skill in the art would not have an expectation of success for at least the reason that the flow path is not long enough, as evidenced by Sorensen. While the Office simply removes the triangle bar, one of skill in the art would understand that doing so cuts the distance the blood will travel by about half which will reduce the efficiency of the separation method described in Sorensen. Sorensen specifically states that the triangle bar 14 (See Col. 2, lines 10-14) is needed to have along enough flow path for separation. Similarly, while the Office simply removes the blood bag for the secondary container 68, one skilled in the art would understand that the secondary container 68 includes angulated partitions 80 designed so that the chamber has a serpentine flow path for flowing fluid against gravity, where the design of flowing against gravity and the angulated partitions 80 serve to the prevent beads from pass through the secondary container 68 and these forces are used in conjunction with the magnetic forces applied horizontally to the secondary container 68. The Office has not considered that the methods of Sorensen and Moubayed are designed and function in completely different ways and that one of skill in the art has no motivation to make the modifications to the method asserted by the Office, do not have an 

	This argument is not persuasive because the two modifications to Sorensen do not make it inoperable nor does not said modification scrap most of the components, the only component that is removed is the triangular bar since it is no longer necessary due to the rearrangement of parts (outlet rearranged opposite of the inlet). Additionally, the apparatus of Sorensen and the apparatus of Moubayed are similar in structure and function as well as in the same field of endeavor thus the reconstruction is proper. 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On page 10 of Applicant’s arguments, Applicant’s argument that:
Furthermore, neither Sorensen nor Moubayed teach a method using a sheet-flow separation chamber that operates under a sheet flow of fluid directly across the chamber from a first end to a second opposing end. Moubayed teaches a two step process and neither step is sheet flow. In particular, the second container 68 includes angulated partitions that prevent sheet-flow of the fluid across the chamber from a first end to a second end and the second container 68 is designed for flowing the fluid vertically against gravity. In other words, it is impossible for the second container 68 to provided sheet-flow. Similarly, Sorensen uses of the triangular bar the presses down on the bed for 2/3 of its length so that the fluid flow from the inlet to the outlet around the length of the triangle bar. As 

	This argument is not persuasive because the combination of references teaches the sheet-flow separation chamber (blood bag (BP) of Sorensen which is a plastic sheet material) (Sorensen, see BP in Fig. 3a) operating under sheet flow directly (Modified Sorensen having outlet at opposing end and substitution of lid) across the chamber. Therefore the rejections of claim 1 and 14 are maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1, 6-7, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475).
	Regarding claim 1, Sorensen teaches a separation device, comprising: a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) and one magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65),  wherein the separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1) (“the gradient magnet field from the magnet plate penetrating into the bag through the bottom of the cassette”) (see C3/L52-57), wherein the magnetic array is configured to generate multiple high gradient field lines (the multiple field lines are inherently disclosed in Sorensen, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that result in strong separation forces (“strong gradient magnetic field”, see C4/L15-20) applied to magnetic particles wherein the magnetic array and sheet-flow separation chamber are configured so that the magnetic particles are attracted to the bottom surface (“the magnetic field pulls the coated cells down towards the bottom of the bag and anchors them”) (see Abstract, lines 10-16) of the sheet-flow separation chamber, wherein the sheet-flow separation chamber has a first end (see Fig. 1) and a second end (see Fig. 1) opposite the first end and two opposing sides (see Fig. 1) connecting the first end and the second end so that the sheet-flow separation chamber is configured so that fluid flow proceeds directly from the first end to the opposing second end between the two opposing sides (see Fig. 1), wherein the sheet-flow separation chamber has one or more entrance openings (entrance opening is at connecting hose 4) (see Fig. 1).

	Sorensen does not teach that said exit opening is at the second end and that said sheet-flow separation chamber is configured so that the magnetic particles in a fluid are separated as the fluid flows across the sheet-flow separation chamber directly from the first end to the second end between the opposing sides from the one or more entrance openings to the one or more exit openings.
	In a related field of endeavor, Moubayed teaches an apparatus for magnetic cell separation (see Entire Abstract) comprising a container (Fig. 2, secondary container 68) (see C6/L57-60) formed as flexible bag, said container is installed in a holder (Fig. 8, holder 140) (see C8/L1-5) which comprises a door assembly (Fig. 8, door assembly 142) (see C14/L65-67); said container comprises entrance (Fig. 2, entrance opening at tube 52) (see C6/L55-60) and exit openings (Fig. 2, exit opening at tube 84) (see C7/L15-21) at opposing ends (see Fig. 2). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly from the first end to the second end between opposing sides” because the door of Moubayed does not have a triangular bar for preventing direct flow and the flows are at opposing ends. 

	While the combination of references does not teach the length of each magnet is about 1 cm to 1.5 m, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the magnet length of Sorensen so that length of each magnet is about 1 cm to 1.5 m because one of ordinary skill in the art would have selected a workable range for said length and width.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 7, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic checkerboard array including a plurality of block magnets (Sorensen, Fig. 1, magnet plate includes a magnetic checkerboard array). 
	Regarding claim 14, Sorensen teaches a method of separating magnetic particles, comprising: flowing, from one or more entrance openings (entrance opening is at connecting hose 4) (see Fig. 1), a liquid including magnetic particles across (see Fig. 1) a sheet-flow separation chamber (Fig. 1, sheet-flow separation chamber “BP” (Fig. 1, blood bag “BP”); see C2/L55-60) of a separation device to one or more exit openings (exit opening is at connecting hose 5) (see Fig. 1), wherein the separation device includes a single magnetic array (Fig. 1, magnetic array “MP” (Fig. 1, magnet plate “MP”); see C2/L60-65), that is adjacent the sheet-flow separation chamber (see Fig. 1), wherein the sheet-flow separation chamber is disposed on a top side of the magnetic array so that a bottom surface of the sheet-flow separation chamber is adjacent the magnetic array (see Fig. 1), wherein the magnetic array is configured to generate multiple high gradient field lines (the multiple field lines are inherently disclosed in Sorensen, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that result in strong separation forces (“strong gradient magnetic field”, 
	Sorensen does not teach that said exit opening is at the second end so that the entrance and exit openings are at opposing ends of the sheet-flow separation chamber and separating as the magnetic particles flow directly from the one or more entrance openings at the first end to the one or more exit openings at the opposing second end.
	In a related field of endeavor, Moubayed teaches an apparatus for magnetic cell separation (see Entire Abstract) comprising a container (Fig. 2, secondary container 68) (see C6/L57-60) formed as flexible bag, said container is installed in a holder (Fig. 8, holder 140) (see C8/L1-5) which comprises a door assembly (Fig. 8, door assembly 142) (see C14/L65-67); said container comprises 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the lid of Sorensen with the door of Moubayed because the simple substitution of one known lid with another door obviously resulting in a suitable door means to cover a container (Moubayed, see Fig. 8). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). It would have been further obvious to rearrange the outlet of Sorensen by rearranging said outlet to an opposing end as disclosed by Moubayed because it is known in the art that blood bags (plastic bags) have outlets at opposite sides and both Moubayed and Sorensen teach blood bag designs (plastic bag designs) (Moubayed, see C15/L29-34; Sorensen, see C2/L15-20). The combination of Sorensen and Moubayed teach “for enabling flow directly from the first end to the second end between opposing sides” because the door of Moubayed does not have a triangular bar for preventing direct flow and the flows are at opposing ends. 
	Regarding claim 16, Sorensen and Moubayed teach the method of claim 14, wherein magnetic particles in the liquid are separated as the liquid flows directly across the sheet-flow separation chamber from the entrance opening to the opposing exit opening (the combination of Sorensen and Moubayed teach the claimed limitation of “wherein…liquid flows directly across…from the entrance opening to the opposing exit opening”).  
	Regarding claim 17, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is configured to generate multiple high gradient field lines (Sorensen, the multiple field lines are inherently disclosed, see Fig. 1, magnets “M” are arranged with alternating polarity (N – S or S – N), the attraction between the neighboring magnets “M” will create multiple field lines, see C3/L16-23) that results in separation forces applied to the magnetic particles as the liquid flows 
	Regarding claim 18, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic particles are magnetic conjugates (Sorensen, “cancer cells become coated with magnetizable particles”, see Abstract, lines 9-13).
	Regarding claim 21, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic checkerboard array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1).   

Claims 4-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470).
	Regarding claim 4, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract), wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).

	Regarding claim 5, Sorensen and Moubayed teach the separation device of claim 1, wherein the magnetic array is a magnetic block array including a plurality of block magnets (Sorensen, Fig. 1, magnetic array “MP” includes a plurality of block magnets “M”; see C3/L11-13).
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.  
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet (“arrays...provides…gradients…perpendicular to opposing walls” therefore perpendicular to the flow direction since the flow is in the same direction as the opposing walls) (see C16/L5-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15). 
	Regarding claim 8, Sorensen, Moubayed and Wang teach the separation device of claim 5, wherein the magnetic checkerboard array includes 4 to 10,000 checkerboard areas (Sorensen, Fig. 1, each individual magnet “M” is considered a “checkerboard” area, there are 40 areas shown in Fig. 1).
	While the combination of references does not teach wherein a length and width, independently of one another, of each checkerboard area is about 2 mm to 10 cm, it would have 
	Regarding claim 9, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of a rare earth metal. 
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is made of a rare earth metal (see C20/L48-51). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with the rare earth permanent magnets of Wang because the simple substitution of one known magnet means with another known rare earth permanent magnet means obviously resulting in providing a magnetic field gradient (Wang, see C20/L45-51) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 10, Sorensen, Moubayed and Wang teach the separation device of claim 9, wherein the rare earth metal is selected from the group consisting of: Neodymium-Iron-Boron, Samarium-Cobalt, and AINiCo (Wang, “Nd-Fe-B” (abbreviation of Neodymium-Iron-Boron), see C20/L48-51). 
	Regarding claim 11, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein the magnetic array is made of electromagnet.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Sorensen with electromagnet of Wang because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in generating a magnetic field (Wang, see C3/L65-C4/L5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B).
	Regarding claim 19, Sorensen and Moubayed teach the method of claim 14, wherein the liquid flows directly from the first end to the opposing second end (Sorensen, “the magnetic field pulls the coated cells down towards the bottom of the bag”, Abstract, lines 9-13).	
	The combination of references does not teach wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets, wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the magnetic array is a magnetic wedge array including a plurality of wedge magnets (see Fig. 9) (“sloping surfaces of the magnets”) (see C12/L25-30), wherein a flow direction of the fluid is perpendicular to the length of each wedge magnet (“arrays...perpendicular to opposing walls” therefore perpendicular to the flow direction) (see C16/L5-15).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that a flow direction of the fluid is perpendicular to the length of each wedge magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnetic array of Sorensen with magnetic wedge array of Wang because 
	Regarding claim 20, Sorensen and Moubayed teach the method of claim 14, wherein the magnetic array is a magnetic block array (Sorensen, see Fig. 1) including a plurality of block magnets (Sorensen, see Fig. 1), wherein the liquid flows directly from the first end to the opposing second end (Sorensen, see Fig. 1).  
	The combination of references does not teach wherein the flow direction of the fluid is perpendicular the length of each block magnet.
	In a related field of endeavor, Wang teaches an apparatus for magnetic separation (see Entire Abstract) wherein the flow direction of the fluid is perpendicular the length of each block magnet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Sorensen such that the flow direction of the fluid is perpendicular the length of each block magnet as taught by Wang because it is desirable to provide high magnetic flux density gradients (Wang, see C16/L5-15).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Wang (USPN 5,795,470) and by evidence of Lee (USPN 9,421,555).
	Regarding claim 12, Sorensen, Moubayed and Wang teach the separation device of claim 11, wherein the electromagnet is includes conducting coil loops and solenoids (Sorensen as modified by Wang inherently have coil loops or solenoids by evidence of Lee (Lee, “electromagnets comprised of coils”, see C20/L65-67). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (USPN 4,910,148) in view of Moubayed (USPN 5,536,475) and further in view of Yu (US 2014/0120570).
	Regarding claim 13, Sorensen and Moubayed teach the separation device of claim 1.
	The combination of references does not teach wherein flow of the fluid in the sheet-flow separation chamber is about 0.1 to 10 liters per minute.  
	Yu teaches a device and method for manipulating components in a fluid sample (see Entire Abstract) wherein flow of the fluid in the sheet-flow separation chamber is ~ 1 L/min (see ¶44). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the undisclosed flow rate of Sorensen by selecting an overlapping flow rate as disclosed by Yu because the selection of overlapping ranges is a prima facie case of obviousness. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Almaasbak (US 2007/0175831)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778